ITEMID: 001-23241
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: HALLGREN v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Josefin Hallgren, is a Swedish national, who was born in 1974 and lives in Enskede, Sweden. She is represented before the Court by Mrs R. Harrold-Claesson, a lawyer practising in Olofstorp, Sweden.
The respondent Government are represented by their Agent, Mrs Eva Jagander of the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 1 April 1994, when the applicant was 19 years old, she moved from her mother’s house to an apartment of her own. At that time the applicant had finished school and had a temporary job as a trainee at a radio station. On 5 April 1994 she lodged an application with the Social District Council (sociala distriktnämnden -hereinafter “the Council”) of Kungsbacka, requesting a supplementary social allowance under section 6 of the Social Services Act (Socialtjänstlagen, lag 1980:620) for her living expenses and for her rent.
On 20 April 1994 the Council rejected her request, finding that the applicant’s mother, who stood surety for the applicant on her rental contract, could provide for her needs or else the applicant could return to live at her mother’s home. She appealed against this decision to the County Administrative Court (länsrätten) of the County of Halland. Before transmitting the appeal to the court, the Council, on 25 May 1994, reviewed its decision without, however, coming to a different conclusion.
By a judgment of 1 September 1994 the County Administrative Court found for the applicant. It observed that, since she had attained the age of majority and was not studying anymore, her parents were not obliged to support her financially. Moreover, her trainee salary did not give her a reasonable standard of living.
The Council appealed against the judgment to the Administrative Court of Appeal (kammarrätten) of Gothenburg and also requested it to stay the enforcement of the County Administrative Court’s judgment, which was granted on 29 September 1994. On 7 November 1994, after having held an oral hearing on 29 October 1994, the Administrative Court of Appeal overturned the lower court’s decision and upheld the Council’s rejection.
On 18 November 1994 the applicant submitted an appeal to the Supreme Administrative Court (regeringsrätten) which received it on 2 December 1994. The court noted that the case was not of an urgent nature since the social welfare assistance requested by the applicant concerned only the period from April to August 1994; thereafter the applicant had been able to support herself. Thus, the case was not given priority according to the court’s rules of procedure.
On 12 June 1995 the Supreme Administrative Court received another case involving a very similar issue. On 21 November 1996 and 9 January 1997 it received two further such cases. It was decided that these three cases and the applicant’s case should be examined simultaneously, in order to ensure a uniform development of the Supreme Administrative Court’s case-law.
On 28 January 1997 the Supreme Administrative Court granted the applicant leave to appeal and, on 27 February 1997, it ordered the Council to submit its observations on the appeal. The Council, by letter of 26 March 1997, contested the appeal. The court then, on 8 April 1997, invited the applicant to respond to the Council’s observations, which she did by 23 April 1997. On 26 May 1997 the applicant’s observations were transmitted to the Council for information.
On 11 December 1997 the Supreme Administrative Court upheld the Administrative Court of Appeal’s judgment rejecting the applicant’s request. The court found that her financial problems had started when she moved to an apartment of her own and that, at the relevant time, such a move had not been necessary in order to ensure her a reasonable standard of living. Therefore, the applicant was not entitled to social welfare assistance under section 6 of the Social Services Act.
